       Case 2:19-cv-07722-ODW-JEM Document 24 Filed 10/10/19 Page 1 of 1 Page ID #:113




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER
Bureau of Consumer Financial Protection,
                                                                              2:19-cv-07722-ODW-JEM
                                                 PLAINTIFF(S)
                             v.
Certified Forensic Loan Auditors, LLC, et al.,                    ORDER STRIKING FILED DOCUMENTS
                                                                         FROM THE RECORD
                                            DEFENDANT(S).



         WHEREAS, the documents listed below were improperly filed for the following reason(s)

Docket Entry Nos. 3, 4, and 5 are duplicative, deficient, and moot.



       IT IS HEREBY ORDERED that the documents shall be stricken from the record and shall not be
considered by the Court:

                                  Document Entitled                                             Filed

          APP of Atty. Gabriel Hopkins to Appear Pro Hac - Doc. #3                     September 6, 2019

          Amended APP of Atty. Gabriel Hopkins to Appear Pro Hac - Doc. # 4            September 6, 2019

          APP of Atty. Benjamin Vaughn to Appear Pro Hac - Doc. #5                     September 6, 2019




       IT IS FURTHER ORDERED that the documentss shall not       o be returned to the filing party; however, the
                                                                 ot
Clerk shall note on the case docket that the documents are          from
                                                        re stricken fr
                                                                     rom
                                                                      o the record.



October 10, 2019
Date                                                             United States District Judge

CV-80 (12/95)                      ORDER STRIKING FILED DOCUMENTS
                                                          CUMENTS FROM THE RECORD
